Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 17/025,557, which was filed 09/18/20. Claims 1-20 are pending in the application and have been considered.

Information Disclosure Statement
The information disclosure statement filed 10/05/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each non-patent literature publication or that portion which caused it to be listed because no copy of NPL reference 24 to “SURYANARAYANAN” was provided. This reference has been crossed out on the IDS, but the other listed references have been considered.

Claim Objections
Claim 4 is objected to because of the following informalities:  in line 1, should “wherein providing the one or more entities” be “wherein the one or more entities”?  Appropriate correction is required.

35 USC § 101 Analysis (NOT A REJECTION)
Claims 19-20 are directed to a computer storage medium encoding computer executable instructions. According to the specification at paragraph [0067], page 20, “Computer storage media does not include a carrier wave or other propagated or modulated data signal”. Claims 19-20 are therefore interpreted as encompassing only statutory media types, and are eligible under 35 U.S.C. 101. This is solely for clarity of the record and is NOT a rejection.

	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (11,442,992) in view of Boies et al. (2016/0307567). 

Consider claim 1, Moon discloses a method comprising: 
receiving a natural language input (utterance 506, Fig 5, Col 26 lines 24-26, such as “Can you recommend any classic books like Catcher in the Rye?”, Fig 4A element 402, Col 24 lines 24-26); 
determining, using an entity encoder, one or more entities relevant to a task associated with the natural language input, the one or more entities comprising a first entity encoding (a set of KG entities mentioned at its current turn, which are encoded by input encoder 502, Fig 5, Col 26 lines 14-20, interpreting answering the query as “a task associated with the natural language input”); 
determining, using an input encoder, one or more contextual encodings based upon the natural language input, the one or more contextual encodings comprising at least a first contextual encoding; (digital context 508, Fig 5, includes all sentences from previous turns of dialog which are encoded using Bi-LSTMs with self-attention modules 510, Col 26 lines 26-28);
generating one or more contextual entity encodings based at least upon the one or more entities and one or more contextual encodings, wherein the one or more contextual entity encoding comprises at least a first contextual entity encoding, the first contextual entity encoding corresponding to the first entity (generating an aggregated input based on the entity representation, the sentence representation, and the dialog representation, in which KG embeddings encode each entity mention and textual context of surround words of a mention are encoded with an attention based Bi-LSTM language model, Col 27 lines 53-56, lines 33-36, and lines 13-16); 
determining one or more relevance scores for the one or more entities, the relevance score representing a relevance of a particular entity of the one or more entities to the task associated with the natural language input (determining nodes associated with the query and selecting candidate nodes from the knowledge graph based on the nodes corresponding to initial entities, dialog states associated with the query, and the context, and determining a relevance score for the top ranked path, Col 36-37 lines 42-25), wherein determining the relevance comprises: 
determining a first relevance for a first entity, wherein the first relevance is determined based upon the first entity encoding and the first contextual entity encoding (In the component of path generation via DialKG walk 512, the autoregressive graph decoder takes attention-based encoder output at each decoding step to generate a walk path for each starting KG entity, which is combined with zero-shot KG embeddings prediction results to rank candidate entities, Col 26 lines 29-34); and 
providing the one or more entities and the one or more relevance scores (selecting the top ranked path and generating a response, Col 37 lines 22-27). 
Moon uses the term “relevance” and therefore does not explicitly disclose a probability score.
Boies discloses a probability score (the set of entities and their probability scores, [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon by using a probability score as a measure of relevance in order to provide a more accurate, reliable, and efficient context carryover, as suggested by Boies (Abstract). Doing so would have led to predictable results of improving human/computer interaction, as suggested by Boies ([0001]). The references cited are analogous art in the same field of natural language understanding. 


Consider claim 12, Moon discloses a system comprising: 
at least one processor (processor 1102, Fig 11); and 
memory (memory 1104, Fig 11), encoding computer executable instructions that, when executed by the at least one processor (processor executes instructions, Col 52 lines 25-27), cause the at least one processor to:
 receive natural language input associated with a task (utterance 506, Fig 5, Col 26 lines 24-26, such as “Can you recommend any classic books like Catcher in the Rye?”, Fig 4A element 402, Col 24 lines 24-26, interpreting answering the query as a task associated with the natural language input); 
provide the natural language input to an entity detection model (detecting KG entities mentioned at its current turn, Col 26 lines 14-20), the entity detection model comprising: 
an entity encoder (input encoder 502, Fig 5, Col 26 lines 14-20) that performs operations comprising: 
receiving the natural language input (“Can you recommend any classic books like Catcher in the Rye?”, Fig 4A element 402, Col 24 lines 24-26); and 
processing the natural language input to generate one or more entity encodings (a set of KG entities mentioned at its current turn, which are encoded by input encoder 502, Fig 5, Col 26 lines 14-20); 
an input encoder (input encoder 502, Fig 5, Col 26 lines 14-20) that performs operations comprising: 
receiving the natural language input (“Can you recommend any classic books like Catcher in the Rye?”, Fig 4A element 402, Col 24 lines 24-26); and
processing the natural language input to determining one or more contextual encodings (digital context 508, Fig 5, includes all sentences from previous turns of dialog which are encoded using Bi-LSTMs with self-attention modules 510, Col 26 lines 26-28); 
an attention engine (modality attention and attn BLSTM, Fig. 5, Col 26 lines 26-28) the performs operations comprising: 
receiving a first entity encoding from the entity encoder (receiving the encoded set of KG entities from input encoder 502, Fig 5, Col 26 lines 14-20); 
receiving a first contextual encoding from the input encoder (receiving digital context 508, at self-attention modules 510, Col 26 lines 26-28); and generating a first contextual entity encoding based at least upon the first entity encoding and the first contextual encoding (generating an aggregated input based on the entity representation, the sentence representation, and the dialog representation, in which KG embeddings encode each entity mention and textual context of surround words of a mention are encoded with an attention based Bi-LSTM language model, Col 27 lines 53-56, lines 33-36, and lines 13-16); 
and a scoring engine (decoder determines relevance score, Col 26 lines 14-23) performing actions comprising:
receiving the first entity encoding and the first contextual entity encoding (receiving the encoded set of KG entities from input encoder 502, Fig 5, Col 26 lines 14-20, and (receiving digital context 508, Col 26 lines 26-28)); and 
generating a relevance score for a first entity associated with the first entity encoding based at least upon the first entity encoding and the first contextual entity encoding (decoder determines relevance score using the encodings, Col 26 lines 14-23).  
Moon uses the term “relevance” and therefore does not explicitly disclose a probability score.
Boies discloses a probability score (the set of entities and their probability scores, [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon by using a probability score as a measure of relevance for reasons similar to those for claim 1.


Consider claim 2, Moon discloses generating the first contextual entity encoding comprises concatenating the first entity encoding and the first contextual encoding (the aggregation of input based on the entity representation, the sentence representation, and the dialog representation, in which KG embeddings encode each entity mention and textual context of surround words of a mention at the attention based Bi-LSTM language model being considered “concatenating”, Col 27 lines 53-56, lines 33-36, and lines 13-16, noting that the claim language does not require literally concatenating the vectors to make one).  

Consider claim 3, Moon discloses the first contextual encoding corresponds to the first entity, and wherein the first contextual encoding represents contextual information related to the first entity (the entity representation, the sentence representation, and the dialog representation, in which KG embeddings encode each entity mention and textual context of surround words of a mention, Col 27 lines 53-56, lines 33-36, and lines 13-16).

Consider claim 13, Moon discloses the input encoder comprises one of a neural network (neural network, Col 16 lines 53-54); a convolutional neural network (CNN) (deep convolutional neural network, Col 16 lines 53-54); a long short-term memory (LSTM) (LSTM model, Col 24 lines 114-16); recurrent neural network (RNN) (noting the claim language only requires “one of”); a transformer architecture (noting the claim language only requires “one of”); a deep averaging network (noting the claim language only requires “one of”); or an orthonormal encoder (noting the claim language only requires “one of”).  

Consider claim 16, Moon discloses generating the first contextual entity encoding comprises concatenating the first entity encoding and the first contextual encoding (the aggregation of input based on the entity representation, the sentence representation, and the dialog representation, in which KG embeddings encode each entity mention and textual context of surround words of a mention at the attention based Bi-LSTM language model being considered “concatenating”, Col 27 lines 53-56, lines 33-36, and lines 13-16, noting that the claim language does not require literally concatenating the vectors to make one).  


Claims 4-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (11,442,992) in view of Boies et al. (2016/0307567), in further view of Warren et al. (2018/0121413).

Consider claim 19, Moon discloses a computer storage medium (memory 1104, Fig 11) encoding computer executable instructions that, when executed by at least one processor (processor executes instructions, Col 52 lines 25-27), perform a method comprising: 
receiving a natural language input (utterance 506, Fig 5, Col 26 lines 24-26, such as “Can you recommend any classic books like Catcher in the Rye?”, Fig 4A element 402, Col 24 lines 24-26); 
determining, using an entity encoder, one or more entities relevant to a task associated with the natural language input, the one or more entities comprising a first entity encoding (a set of KG entities mentioned at its current turn, which are encoded by input encoder 502, Fig 5, Col 26 lines 14-20, interpreting answering the query as “a task associated with the natural language input”); 
determining, using an input encoder, one or more contextual encodings based upon the natural language input, the one or more contextual encodings comprising at least a first contextual encoding; (digital context 508, Fig 5, includes all sentences from previous turns of dialog which are encoded using Bi-LSTMs with self-attention modules 510, Col 26 lines 26-28);
generating one or more contextual entity encodings based at least upon the one or more entities and one or more contextual encodings, wherein the one or more contextual entity encoding comprises at least a first contextual entity encoding, the first contextual entity encoding corresponding to the first entity (generating an aggregated input based on the entity representation, the sentence representation, and the dialog representation, in which KG embeddings encode each entity mention and textual context of surround words of a mention are encoded with an attention based Bi-LSTM language model, Col 27 lines 53-56, lines 33-36, and lines 13-16); 
determining one or more relevance scores for the one or more entities, the relevance score representing a relevance of a particular entity of the one or more entities to the task associated with the natural language input (determining nodes associated with the query and selecting candidate nodes from the knowledge graph based on the nodes corresponding to initial entities, dialog states associated with the query, and the context, and determining a relevance score for the top ranked path, Col 36-37 lines 42-25), wherein determining the relevance comprises: 
determining a first relevance for a first entity, wherein the first relevance is determined based upon the first entity encoding and the first contextual entity encoding (In the component of path generation via DialKG walk 512, the autoregressive graph decoder takes attention-based encoder output at each decoding step to generate a walk path for each starting KG entity, which is combined with zero-shot KG embeddings prediction results to rank candidate entities, Col 26 lines 29-34);
tagging an entity (the processing result may be annotated with entities by an entity tagger, Col 20 lines 18-19); and 
providing the one or more entities and the one or more relevance scores (selecting the top ranked path and generating a response, Col 37 lines 22-27). 
Moon uses the term “relevance” and therefore does not explicitly disclose a probability score.
Boies discloses a probability score (the set of entities and their probability scores, [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon by using a probability score as a measure of relevance in order to provide a more accurate, reliable, and efficient context carryover, as suggested by Boies (Abstract). Doing so would have led to predictable results of improving human/computer interaction, as suggested by Boies ([0001]). The references cited are analogous art in the same field of natural language understanding. 
Moon and Boies do not specifically mention determining whether an entity of the one or more entities is associated with a negation cue based upon the natural language input.
Warren discloses determining whether an entity of the one or more entities is associated with a negation cue based upon the natural language input (determining the presence or absence of negation words, i.e. “cues”, which are those that indicate the context in which the possible entity is used is indicative of it not being an entity, i.e., a “constraint”, [0042]) and when the entity is associated with a negation cue, the entity is negated (g could be evaluated to 1 when xi contains words indicative of the entity being searched for and no negation words, and 0 elsewhere, [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon and Boies by determining whether an entity of the one or more entities is associated with a negation cue based upon the natural language input, and when the entity is associated with a negation cue, tagging the entity as negated in order to improve accuracy of entity extraction, as suggested by Warren ([0003]). Doing so would have led to predictable results of taking into account semantic context of a particular phrase, as suggested by Boies ([0003]). The references cited are analogous art in the same field of natural language understanding.

Consider claim 4, Moon does not, but Boies discloses the one or more entities and the one or more probability scores (the set of entities and their probability scores, [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon by using probability scores for reasons similar to those for claim 19.
Moon and Boies do not specifically mention the one or more entities and the one or more probability scores are provided to a negation constraint model.
Warren discloses providing entities to a negation constraint model (g could be evaluated to 1 when xi contains words indicative of the entity being searched for and no negation words, which are those that indicate the context in which the possible entity is used is indicative of it not being an entity, i.e., a “constraint”, [0042] and equation 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon and Boies such that the one or more entities and the one or more probability scores are provided to a negation constraint model for reasons similar to those for claim 19.

Consider claim 5, Moon and Boies do not, but Warren discloses determining whether an entity of the one or more entities is associated with a negation cue based upon the natural language input (determining the presence or absence of negation words, i.e. “cues”, which are those that indicate the context in which the possible entity is used is indicative of it not being an entity, i.e., a “constraint”, [0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon and Boies by determining whether an entity of the one or more entities is associated with a negation cue based upon the natural language input for reasons similar to those for claim 19.

Consider claim 6, Moon and Boies do not, but Warren discloses determining whether the entity is associated with the negation cue comprises: tokenizing the natural langue input into one or more sentences (sentences S, [0040]); analyzing the one or more sentences to identify the negation cue (g could be evaluated to 1 when xi contains words indicative of the entity being searched for and no negation words, and 0 elsewhere, [0042] and equation 1); when the negation cue is identified, determining a scope for the negation cue (for instance, the sentence in which it is found and which entity it negates, [0042]); and determining whether the entity is within the scope for the negation cue (g could be evaluated to 1 when xi contains words indicative of the entity being searched for and no negation words, and 0 elsewhere, [0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon and Boies such that determining whether the entity is associated with the negation cue comprises: tokenizing the natural langue input into one or more sentences; analyzing the one or more sentences to identify the negation cue; when the negation cue is identified, determining a scope for the negation cue; and determining whether the entity is within the scope for the negation cue for reasons similar to those for claim 19.


Consider claim 7, Moon discloses tagging an entity (the processing result may be annotated with entities by an entity tagger, Col 20 lines 18-19).
Moon and Boies do not specifically mention when the entity is within the scope of the negation cue, the entity is negated.  
Warren discloses when the entity is within the scope of the negation cue, the entity is negated (g could be evaluated to 1 when xi contains words indicative of the entity being searched for and no negation words, and 0 elsewhere, [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon and Boies such that when the entity is within the scope of the negation cue, tagging the entity as negated for reasons similar to those for claim 19.


Consider claim 17, Moon and Boies do not, but Warren discloses a negation constraint model (g could be evaluated to 1 when xi contains words indicative of the entity being searched for and no negation words, which are those that indicate the context in which the possible entity is used is indicative of it not being an entity, i.e., a “constraint”, [0042] and equation 1) performing actions comprising: receiving the natural language input (a set of one or more documents, [0034]); receiving the one or more entity encodings (CRF model 130 is applied to the set of documents with the result being a list of passages 160 having entities therein, i.e. “encoded”, [0034]); and determining whether an entity of the one or more entities is associated with a negation cue (determining the presence or absence of negation words, i.e. “cues”, which are those that indicate the context in which the possible entity is used is indicative of it not being an entity, i.e., a “constraint”, [0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon and Boies by including a negation constraint model performing actions comprising: receiving the natural language input; receiving the one or more entity encodings; and determining whether an entity of the one or more entities is associated with a negation cue for reasons similar to those for claim 19.

Consider claim 18, Moon and Boies do not, but Warren discloses determining whether the entity is associated with the negation cue comprises: tokenizing the natural langue input into one or more sentences (sentences S, [0040]); analyzing the one or more sentences to identify the negation cue (g could be evaluated to 1 when xi contains words indicative of the entity being searched for and no negation words, and 0 elsewhere, [0042] and equation 1); when the negation cue is identified, determining a scope for the negation cue (for instance, the sentence in which it is found and which entity it negates, [0042]); and determining whether the entity is within the scope for the negation cue (g could be evaluated to 1 when xi contains words indicative of the entity being searched for and no negation words, and 0 elsewhere, [0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon and Boies such that determining whether the entity is associated with the negation cue comprises: tokenizing the natural langue input into one or more sentences; analyzing the one or more sentences to identify the negation cue; when the negation cue is identified, determining a scope for the negation cue; and determining whether the entity is within the scope for the negation cue for reasons similar to those for claim 19.

Consider claim 20, Moon and Boies do not, but Warren discloses determining whether the entity is associated with the negation cue comprises: tokenizing the natural langue input into one or more sentences (sentences S, [0040]); analyzing the one or more sentences to identify the negation cue (g could be evaluated to 1 when xi contains words indicative of the entity being searched for and no negation words, and 0 elsewhere, [0042] and equation 1); when the negation cue is identified, determining a scope for the negation cue (for instance, the sentence in which it is found and which entity it negates, [0042]); and determining whether the entity is within the scope for the negation cue (g could be evaluated to 1 when xi contains words indicative of the entity being searched for and no negation words, and 0 elsewhere, [0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon and Boies such that determining whether the entity is associated with the negation cue comprises: tokenizing the natural langue input into one or more sentences; analyzing the one or more sentences to identify the negation cue; when the negation cue is identified, determining a scope for the negation cue; and determining whether the entity is within the scope for the negation cue for reasons similar to those for claim 19.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (11,442,992) in view of Boies et al. (2016/0307567), in further view of Warren et al. (2018/0121413), in further view of Fancellu et al. (“Neural Networks for Negation Scope Detection”. In Proceedings of the 54th annual meeting of the Association for Computational Linguistics, Volume 1, August 07, 2016, pp. 495-504).

Consider claim 8, Moon, Boies, and Warren do not, but Fancellu discloses determining a scope for the negation comprises: determining a narrow scope for the negation cue; and determining a wide scope for the negation cue (a window of 9 tokens to the left being considered the narrow scope, and a window of 15 tokens to the right being considered the broad scope, Section 4, Scope detection using Neural Networks, pages 497-498).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon, Boies, and Warren such that determining a scope for the negation comprises: determining a narrow scope for the negation cue; and determining a wide scope for the negation cue in order to address the challenges of multiple negation instances and discontinuous scope identified by Fancellu (page 496, Section 2, The Task). Doing so would have led to predictable results of relying less on English heuristics, making the NLP more portable, as suggested by Fancellu (page 495, Section 1, Introduction). The references cited are analogous art in the same field of natural language understanding.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (11,442,992) in view of Boies et al. (2016/0307567), in further view of Yun et al. (11,295,083). 

Consider claim 14, Moon discloses generating one or more entity encoding further comprises: identifying a relevant entity in the natural input (a set of KG entities mentioned at its current turn, Fig 5, Col 26 lines 14-20); generating a word level encoding of the relevant entity (a set of KG entities are encoded by input encoder 502, Fig 5, Col 26 lines 14-20).
Moon and Boies do not specifically mention generating a character level encoding of the relevant entity; and generating an encoded entity based upon the word level encoding and the character level encoding.  
Yun discloses generating a character level encoding of the relevant entity (character level features, Col 11-12 lines 65-3); and generating an encoded entity based upon the word level encoding and the character level encoding (word level features are encoded, Col 11-12 lines 65-3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon and Boies by generating a character level encoding of the relevant entity; and generating an encoded entity based upon the word level encoding and the character level encoding in order to better determine the salient features of documents, as suggested by Yun (Col 1 lines 15-19). Doing so would have led to predictable results lowing computer resource usage and human intervention, as suggested by Yun (Col 1 lines 15-19), thereby predictably reducing costs. The references cited are analogous art in the same field of natural language understanding.


Consider claim 15, Moon and Boies do not, but Yun discloses generating the encoded entity further comprises: combining the word level encoding and the character level encoding into a combined encoding (hierarchical feature detection according to Col 11-12 lines 65-3 performed by first neural model 306, Fig 3, Col 8 lines 46-63); and passing the combined encoding to a sequence-to-sequence encoder to generate a final entity encoding (second neural model 316 being a “sequence-to-sequence” encoder, Fig 3, Col 8-9 lines 63-22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon and Boies such that generating the encoded entity further comprises: combining the word level encoding and the character level encoding into a combined encoding; and passing the combined encoding to a sequence-to-sequence encoder to generate a final entity encoding for reasons similar to those for claim 14.

Allowable Subject Matter
Claims 9-11 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base and any intervening claims.

The following is a statement of the examiner’s reasons for indicating allowable subject matter:

Regarding claim 9, the prior art does not teach or suggest:  “…determining a narrow scope comprises identifying a constituent of a constituent parse that contains both the negation cue and a governor word.”

Regarding claim 10, the prior art does not teach or suggest:  “…determining a wide scope comprises analyzing a dependency path starting from a governor word to identify a subject associated with the governor word.”

Dependent claim 11 contains subject matter allowable over the prior art because it further limits the allowable subject matter of parent claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200302118 A1 Cheng discloses a Korean named entity recognition method based on a maximum entropy model and a neural network model
US 10380236 B1 Ganu discloses a machine learning system that is trained to assign annotations to text fragments in an unstructured sequence of text
US 20190065460 A1 Xin discloses named entity recognition in which combined character-to-word expressions and pre-trained word embeddings are fed into one or more bidirectional long short-term memories to learn contextual information for each of the words, and then sequential conditional random fields are applied to the contextual information for each of the words
US 20180300608 A1 Sevrens discloses implementing character-level deep neural networks for information extraction by using character-level information retrieved from a transaction record to classify the transaction as a whole and to tag individual sections of the transaction record by entity type
US 9672827 B1 Jheeta discloses storing conversation model components and correlation scores as a conversation model
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                 10/14/22